THOMAS WEISEL PARTNERS GROUP, INC. REPORTS 2 San Francisco, CA, April 29, 2009 – Thomas Weisel Partners Group, Inc. (NASDAQ: TWPG) today released results for the three months ended March 31, 2009, reporting a net loss of $23.9 million, or $0.74 per share, on net revenues of $43.1 million.In the three months ended March 31, 2008, the firm reported a net loss of $17.8 million, or $0.54 per share, on net revenues of $48.9 million.As of March 31, 2009, the firm’s cash and cash equivalents were $90.6 million, reflecting a decline from the year-end balance primarily a result of paying accrued 2008 compensation expenses in February 2009. Adjusting for certain non-cash events related to its initial public offering and the amortization of intangible assets acquired in the purchase of Westwind Partners, the firm reported a non-GAAP net loss of $22.1 million, or $0.69 per share, for the three months ended March 31, 2009.A reconciliation between GAAP results and these non-GAAP measures is discussed below under “Non-GAAP Financial Measures.” “In the first quarter we realized the benefit of our sector diversification and global capabilities.Despite the difficult market in the U.S., our expansion into energy and metals & mining, through the acquisition of Westwind Partners, led to several successful transactions during the quarter as the demand for base metals resulted in record prices for gold.Further, we recognized continued improvement across our European and Canadian platforms.As we move forward, we believe our sector exposure will be critical to achieving profitability,” said Thomas W. Weisel, Chairman and CEO of
